Citation Nr: 1632932	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for residuals of cold weather injury of the bilateral hands and feet. 

3.  Entitlement to a compensable evaluation for multiple callouses of both feet with diffuse xerosis. 

4.  Entitlement to an effective date earlier than February 18, 2005 for the assignment of a 40 percent evaluation for bilateral inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at an April 2016 hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.

During the April 2016 Board hearing, the Veteran raised the issue of service connection for a skin disability other than in the feet, including as secondary to his service-connected multiple callouses of both feet with diffuse xerosis.  This issue has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a left knee disorder, service connection for residuals of cold weather injury of the bilateral hands and feet, and a compensable evaluation for multiple callouses of both feet with diffuse xerosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On the record at the April 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to an effective date earlier than February 18, 2005 for the assignment of a 40 percent evaluation for bilateral inguinal hernia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an effective date earlier than February 18, 2005 for the assignment of a 40 percent evaluation for bilateral inguinal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the April 2016 Board hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to his claim for entitlement to an effective date earlier than February 18, 2005 for the assignment of a 40 percent evaluation for bilateral inguinal hernia.  As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an effective date earlier than February 18, 2005 for the assignment of a 40 percent evaluation for bilateral inguinal hernia is dismissed.


REMAND

Regarding the claim for service connection for a left knee disability, the Veteran was afforded a VA examination in March 2010.  The examiner opined that the Veteran's degenerative joint disease of the left knee was less likely than not caused by a result of his service-connected foot calluses.  The examiner indicated that the objective evidence was not sufficient to demonstrate a linkage between the two disorders.  The Board finds that this opinion is inadequate because the examiner did not provide any explanation for the opinion and did not consider the Veteran's statements regarding onset of his disability.  See Dalton v. Peake, 21 Vet. App. 23 (2007).  The examiner also did not address service connection on a direct basis.  A medical opinion addressing direct service connection is warranted as service treatment records show that while in Germany in February 1983, the Veteran injured his left knee and was diagnosed with distortion of the left knee joint, and 1984 service treatment records note complaints of left knee pain.  Accordingly, a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Concerning the claim for service connection for residuals of cold weather injury of the bilateral hands and feet, a March 2010 VA examiner references x-rays taken in conjunction with the examination which showed early degenerative joint disease of the metatarsophalangeal joints.  However, a review of the claims file reveals that these x-ray reports are not associated with the record.  As these reports are relevant to determining what if any, residuals of cold weather injuries the Veteran has; remand is required to obtain these records.   

The Veteran is also seeking a compensable evaluation for his service-connected multiple callouses of both feet with diffuse xerosis.  A review of the claims file reveals that the last VA examination of the Veteran's feet was conducted in March 2010.  At his April 2016 Board hearing, the Veteran testified that the callouses on his feet caused him to walk on the sides of his soles, and he had to shave his callouses down to the core in order to be able to walk with any comfort.  The Board notes that the Veteran's disability has only been evaluated as a skin disability, rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, by analogy to dermatitis or eczema.  However, In light of the Veteran's statements, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5284, which broadly applies to "other" foot injuries, also warrants consideration in rating the Veteran's disability.  Therefore, a remand for a new VA examination is needed to fully and fairly evaluate the Veteran's claim.  

The record also reflects that the Veteran continues to receive VA treatment at the VA Medical Center in Tampa, Florida.  As such, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Tampa VA Medical Center the  March 2010 x-ray reports done in conjunction with the March 2010 VA cold injury protocol examination.  

2.  Obtain any updated VA treatment records from the Tampa VA Medical Center, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since March 2012.

3.  After completion of the above, schedule the Veteran for a VA joints examination to determine the current nature and likely etiology of his left knee disorder.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.

A)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current left knee disorder, that is related to his active duty military service.  The examiner should review service treatment records which show that while in Germany in February 1983, the Veteran injured his left knee and was diagnosed with distortion of the left knee joint, and records from 1984 which note complaints of left knee pain.

B)  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current left knee disorder that was caused or aggravated (permanently increased in severity) by the Veteran's service-connected multiple callouses of both feet with diffuse xerosis. 

The examiner should cite to the medical and competent lay evidence of record in the claims file, including the Veteran's statements, and MUST provide an explanation in the rationale for the opinion.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

4.  Also schedule the Veteran for an appropriate VA  examination to ascertain the current severity of his multiple callouses of both feet with diffuse xerosis.  The record must be reviewed by the examiner, and any tests or studies deemed necessary should be completed.  

The examiner should describe all pertinent findings (in sufficient detail to allow for rating the disability both under the criteria in Code 7806 (for a skin disability) and those in Code 5284 (for other foot injury)).  The examiner should opine whether the multiple callouses of both feet with diffuse xerosis presents a disability consistent with a moderate, moderately severe, or severe foot injury. 

The examiner should cite to the medical and competent lay evidence of record in the claims file, including the Veteran's statements, and MUST provide a rationale for any opinions rendered.  If the examiner is unable to provide an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

5.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal with consideration of all evidence received.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


